Exhibit 23.1(ii) SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Amendment No. 2 to the registration statement on Form S-1 of Lone Star Gold, Inc. (FKA: Keyser Resources, Inc.), of our report dated April 12, 2010 on our audit of the financial statements of Keyser Resources, Inc. (A Development Stage Company) as of December 31, 2009, and the related statements of operations, stockholders’ equity and cash flows since inception on November 26, 2007 through December 31, 2009, and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada October 14, 2013 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
